Hooker, J.
Plaintiff's intestate, a youth of 18 years-, of age, and a companion somewhat younger, were detected riding upon the rear steps of the defendant's passenger-train, by the conductor, who told them to come in the-car, lest they be jerked from the train and injured. On being asked where they were going, they replied, " To the next station.'' They refused to pay fare, saying they had but three cents. According to some of the testimony, the* conductor then said that he would take them to Adrian,, a distance of three or four stations, and turn them over to an officer, and then left them to see if any more .boys, were on the train; whereupon the boys mentioned had a. conversation together, and went upon the rear platform again, and the plaintiff's intestate jumped from the train, and was killed, although his companion advised him not to do so, to which he replied that he could do it.
This was an act so palpably reckless as to be inexcusable.. Nor can the statement of the conductor be said to have-been the’ proximate cause of the injury to the deceased. The circuit court was right in directing a verdict for the-defendant.
The judgment will be affirmed.
Long, Grant, and Montgomery, JJ., concurred. Mc-Grath, C. J., did not sit.